UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 4, 2014 EXELIS INC. (Exact name of registrant as specified in its charter) Indiana 001-35228 45-2083813 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1650 Tysons Boulevard, Suite 1700 McLean, Virginia (Address of principal executive offices) (Zip Code) (703) 790-6300 (Registrant’s telephone number, including area code) NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) \ TABLE OF CONTENTS ITEM 7.01 RegulationFD Disclosure 3 ITEM 9.01 Financial Statements and Exhibits 4 SIGNATURE 5 ITEM 7.01 RegulationFD Disclosure. The following information is furnished pursuant to Item7.01 Regulation FD Disclosure. This information shall not be deemed filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Executives from Exelis Inc. (“Exelis” or the “Company”) will present an overview of Exelis at the Company’s investor day on November 4, 2014. A copy of the presentation is attached and incorporated by reference herein as Exhibit 99.1. ITEM9.01Financial Statements and Exhibits (d)Exhibits. Exhibit No. Description Presentation slides issued by Exelis Inc. on November 4, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EXELIS INC. Date: November 4, 2014 By: /s/ Kathleen S. Stolar Kathleen S. Stolar Its: Assistant Secretary (Authorized Officer of Registrant)
